Citation Nr: 0321086	
Decision Date: 08/22/03    Archive Date: 09/02/03	

DOCKET NO.  99-12 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
calcific tendonitis of the right shoulder (major), status-
post arthroscopy.  







ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military service from May 1990 to 
January 1996, and he is shown to have had 1 year and 8 months 
of prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which granted an increased 
evaluation for the veteran's service-connected right shoulder 
disability from 0 to 10 percent effective from October 1997.  
A subsequent April 1999 statement of the case granted the 
veteran an increased evaluation from 10 to 20 percent 
effective from August 1996.  Additionally, during the 
pendency of this appeal, the RO provided the veteran with a 
temporary total rating for convalescence following VA right 
shoulder arthroscopic surgery in August 1998, which was 
effective from August 13 to September 30, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  At all times during the pendency of this appeal, the 
veteran's right shoulder is demonstrated to have almost 
complete range of motion, no loss of strength and no muscle 
atrophy.

3.  The August 1998 arthroscopy included significant 
debridement of unrepairable anterior and posterior labrum 
tears which resulted in pain on use, especially in throwing 
motions or in overhead use.  

4.  The degree of disability found for this major joint most 
nearly approximates a limitation of motion of the right arm 
at the shoulder level, but does not approximate limitation 
midway between the side and shoulder level.  

5.  The shoulder joint does not have ankylosis, there is not 
recurrent dislocation of the shoulder, or malunion of the 
humerus with marked deformity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
calcific tendonitis of the right shoulder, status-post 
arthroscopy, have not been met.  38 U.S.C.A. § 38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a, Diagnostic Codes 5003, 5020, 5201, 5202, 5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has in 
correspondence, rating decisions, and statements of the case, 
informed the veteran of the duties to assist and notify in 
VCAA, and of the evidence necessary to substantiate his 
claim.  He has been informed of the criteria used for 
evaluating his service-connected right shoulder disability 
and of the clinical evidence necessary to support increased 
evaluations there under.  In March 2002, the RO informed the 
veteran of the evidence which was already on file and 
requested that he identify and forward any other relevant 
medical evidence in support of his claim or, the RO offered 
to collect any such evidence he might identify on his behalf 
if he would reasonably identify the facilities, dates and 
places of such treatment.  He was provided medical releases 
to be properly completed for the collection of any private 
medical evidence he might identify.  He was given a point of 
contact with a toll free number to use with any questions he 
might have or for any assistance he might need.  All known 
and available relevant medical records have been collected 
for review, the veteran has been provided VA examinations 
which are adequate for rating purposes, and neither the 
evidence on file nor the veteran himself indicates that there 
is any additional relevant evidence which is uncollected for 
review.  The Board finds that the veteran has been informed 
of the evidence which he must present and the evidence which 
VA would collect on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board finds that the duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be practicably determined.  Separate diagnostic codes 
identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis for disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the level of disability during the period of the 
appeal is of primary concern.  Regulations do not give past 
medical reports precedence over present findings.  38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles or associated 
structures, or to deformity, adhesions, defective 
innervation, or to other pathology, or it may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to consideration 
of less or more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, and disturbance of locomotion, interference with 
sitting, standing, and weight bearing.  For the purpose of 
rating disability from arthritis, the shoulder is considered 
a major joint.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Normal shoulder range of motion is from zero to 180 degrees 
of flexion and abduction, and from zero to 90 degrees of 
internal and external rotation.  38 C.F.R. § 4.71, Plate I.  

Synovitis will be rated on limitation of motion of affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5020.  

Degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each major joint 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.  

Ankylosis (bony fixation) of the scapulohumeral articulation, 
where the scapula and humerus move as one piece, warrants 
evaluations ranging from 30 to 50 percent for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Limitation of motion of the major arm to no higher than the 
shoulder level warrants a 20 percent evaluation, to midway 
between the side and shoulder level warrants a 30 percent 
evaluation, and to no more than 25 percent from the side 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Impairment of the humerus with frequent recurrent dislocation 
of the shoulder at the scapulohumeral joint and guarding of 
all arm movements warrants a 30 percent evaluation for the 
major arm.  Malunion of the humerus with marked deformity of 
the shoulder joint of the major arm warrants a 30 percent 
evaluation.  38 C.F.R. § 4.7a, Diagnostic Code 5202.  
Impairment of the clavicle or scapula including dislocation 
or nonunion with loose movement warrants no higher than a 
20 percent evaluation for either arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  

Facts:  During service, evaluation of the veteran's right 
shoulder revealed a torn right glenoid anterior and superior 
labrum, with small lesion of the humeral head and a lose body 
within the glenohumeral joint space.  He underwent 
arthroscopy and removal of the loose body.  On this basis, 
service connection was granted for a right shoulder 
disability characterized as calcific tendonitis of the right 
shoulder, status-post arthroscopy.  The veteran was initially 
assigned a noncompensable evaluation effective from the date 
of service separation, and he was informed of this decision 
and of his appellate rights and he did not disagree or timely 
appeal.

Upon VA examination in December 1997, the veteran said he 
felt that his right shoulder was loose and he reported 
cracking and popping noises.  Examination revealed two 
arthroscopy scars but there was no swelling or deformity.  
Range of motion was full and complete and those motions were 
not painful.  There was no decrease in range of motion on 
repetitive motions and there was no incoordination, swelling, 
or deformity.  

In December 1997, a VA orthopedic consultation noted the 
veteran's complaint of recurrent pain and associated symptoms 
over the last several months, worse at night while sleeping.  

In August 1998, the veteran was provided an arthroscopic 
procedure for his right shoulder and the operative report 
includes the veteran's statement denying any symptoms of 
subluxation or previous shoulder dislocation.  Previous MRI 
revealed evidence of a superior labrum anterior, posterior 
tear.  Examination under anesthesia revealed a clicking of 
the shoulder with forced anterior subluxation but there was 
no dislocation and no excessive instability.  Upon 
arthroscopic examination, the labrum had a large tear 
starting from the biceps anchor which was judged to be 
unrepairable and the anterior labral tear was debrided back 
to stable tissue.  Further examination of the posterior 
labrum also revealed a tear and this was also debrided.  No 
additional lesions were found and the procedure was completed 
without adverse incident.  The RO subsequently provided the 
veteran a temporary total evaluation for convalescence from 
the date of surgery on August 13, 1998, through September 30, 
1998, and the veteran was notified of this and he did not 
disagree or timely appeal.  

Approximately five months following this surgery, the veteran 
was provided a VA orthopedic examination in January 1999.  
The veteran's medical history was discussed and it was noted 
that following the most recent arthroscopic procedure, the 
veteran was placed on physical therapy.  He reported that he 
was doing quite well and had much less pain in the shoulder, 
which was occasionally stiff, particularly at night, but it 
was not disabling.  Examination revealed surgical scars of 
prior arthroscopies which were well-healed, nonadherant and 
nontender.  The shoulder had normal contour and normal 
musculature and there was full range of motion which was free 
of pain.  An X-ray study revealed a deformity of the anterior 
and inferior margin of the glenoid rim with slight loss of 
discrete margination and a spur along the inferior margin of 
the labrum.  No soft tissue calcification was identified, 
there was no decrease in range of motion, and the AC joint 
appeared within normal limits, and no other abnormality was 
identified.  The physician wrote that the veteran had 
excellent function and full range of motion.  There was no 
painful motion, no weakness, no fatigue, and no 
incoordination.  

VA outpatient treatment records from July 1999 contain the 
veteran's statement of having right shoulder pain with 
certain movements.  There had been no dislocation.  

In February 2000, the veteran was provided a VA orthopedic 
examination.  He was reported to be right-handed.  It was 
noted that he had no specific traumatic injury of the right 
shoulder during service but that problems with that joint 
were of insidious onset likely associated with sport's 
activities.  His history of arthroscopic correction in 1998 
was discussed and the veteran reported having continuing 
difficulties with the shoulder, including pain, mainly at 
night.  He also complained of constant snapping, cracking, 
and popping sensations.  He reported an inability to 
adequately perform throwing motions or to work overhead.  
Examination revealed well-healed, asymptomatic scars from 
prior surgeries.  The veteran had excellent range of motion 
which was nearly full and complete for the right arm but the 
physician did appreciate a clicking sensation with passive 
movements.  The physician wrote that the veteran's continued 
symptoms were suggestive of some degree of capsular 
instability and possibly even early arthritic change.  He 
wrote that the veteran did appear to have some degree of 
functional impairment relating to rotary or throwing-type 
motions and vigorous work overhead or even at the shoulder 
level.  There was no indication of incoordination.  

VA outpatient treatment records include an X-ray study which 
noted a protuberance at the inferior margin of the right 
glenoid but no soft tissue calcifications, no changes to 
suggest impingement, and no subluxation.  The shoulder and 
scapula were otherwise unremarkable.  The veteran had full 
range of motion, but motion was painful at the extremes.  The 
veteran also reported that the shoulder was somewhat stiff, 
but there was no pain except when the weather changed.  

Analysis:  The RO has evaluated the veteran's right shoulder 
disability in accordance with the schedular criteria for 
synovitis and range of motion.  Synovitis is to be rated 
based upon limitation of motion or otherwise as degenerative 
arthritis.  Although early degenerative arthritis has most 
recently been suggested as possible, no arthritis is 
confirmed on any X-ray findings on file.  

The RO has most recently characterized the veteran's right 
shoulder disability as analogous to and most fairly 
characterized by an actual limitation of motion at no higher 
than the shoulder level, which warrants the currently 
assigned 20 percent evaluation in accordance with Diagnostic 
Code 5201.  The Board concurs in the RO's assessment in this 
regard.  

Although actual right arm and shoulder range of motion is 
generally shown to be full and complete during all 
examinations conducted during the pendency of this appeal, 
the veteran's twice postoperative right shoulder has had 
major resection of the labrum and is shown to be affected by 
crepitation and there is pain on motion, especially at and 
above the shoulder level, which the most recent VA examiner 
characterized as leading to increased pain and fatigability.  
In accordance with guidance provided by 38 C.F.R. § 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the veteran 
warrants an evaluation for range of motion of 20 percent 
disabling, because  motion at and above the shoulder level 
causes pain and fatigability.  This 20 percent evaluation 
most fairly represents the degree of disability presented by 
the veteran's postoperative right shoulder at all times 
during the pendency of this appeal.  

The next higher 30 percent evaluation is not warranted in the 
absence of evidence which shows ankylosis or bony fixation of 
the shoulder joint; or impairment of the joint such that 
movement cannot be made higher than halfway between the side 
and the shoulder; frequent episodes of actual dislocation of 
the shoulder; or malunion of the shoulder joint with marked 
deformity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5201, 5202.  Although the most recent VA examination 
suggested the possibility of "some degree of capsular laxity 
and instability," multiple X-ray studies reveal no 
impingement or instability of the shoulder joint and no such 
findings were made during actual internal observation of that 
joint at the time of the August 1998 VA arthroscopic 
procedure.  Although recent X-ray studies confirm a 
protuberance at the inferior margin of the right glenoid this 
finding cannot fairly be characterized as "marked" 
deformity of the shoulder joint sufficient to warrant the 
next higher 30 percent evaluation in accordance with 
Diagnostic Code 5202.  

The presently assigned 20 percent evaluation fairly 
contemplates consideration of pain and fatigability on 
motion, crepitation on motion, and a rather minor deformity 
of the shoulder joint identified by X-ray study.  A higher 
evaluation for the veteran's right shoulder disability will 
require clinical demonstration of greater pathology in the 
joint than is shown during the pendency of this appeal.  
38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
calcific tendonitis of the right shoulder, status-post 
arthroscopy is denied.  


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

